Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 9) “assessing an assimilation and retention of the lesson material by the learner based on observations taken from one or more user interactions with the lesson material to automatically determine a length of time for each of a frame length and a time between display of frames in a variable-length stop-frame segmentation of the lesson material, and automatically adjust the sounds, words, or images of the one or more messages inserted into the lesson material”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Cognitive assimilation training is well known in the art. For instance, Kitch et al. (2015/0046822) in view of Mraovic (2012/0046099) and Davis (2006/0003300) teaches cognitive assimilation training. 
However, Kitch in view of Mraovic and Davis is silent on “assessing an assimilation and retention of the lesson material by the learner based on observations taken from one or more user interactions with the lesson material to automatically 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715